McGRAW, Justice,
concurring:
Although I concur with the conclusion reached, several points should be clarified. First, merely because claimants for governmental benefits cannot utilize the fifth amendment without forfeiting their right to those benefits in certain circumstances does not mean that claimants can be compelled to waive their fifth amendment privilege. The only compulsion in general will be economic. Second, as indicated in footnote three of the majority opinion, once a claimant finally does disclose the information requested, benefits must be reinstated as if the claimant had initially complied, as long as the claimant is not otherwise ineligible for benefits. Therefore, a claimant for benefits could continue to refuse to disclose the information requested until final disposition of pending criminal charges, and then, upon disclosure of the information, the claimant would be entitled to receive those benefits which had previously been denied. For example, in this case, because Ms. Osburn eventually provided the information requested, the majority correctly notes that her suspended benefits should be reinstated. With these clarifications, I concur with the majority opinion.